ORDER

PER CURIAM.
Frederic Mertell (“movant”) appeals the judgment of the motion court dismissing his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 as untimely. Movant claims the court erred in dismissing his motion because the untimely motion was due to circumstances *563out of his control, and the court should have considered movant’s motion on the merits.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).